                           IN THE UNITED STATES BANKRUPTCY COURT
                            FOR THE EASTERN DISTRICT OF OKLAHOMA

    In re:                                 )                Case No. Case No. 16-81001
                                           )                Chapter 9
    PUSHMATAHA COUNTY – CITY OF            )
    ANTLERS HOSPITAL AUTHORITY,            )
                                           )
             Debtor.                       )
    _______________________________________)

     UNITED STATES’ UNOPPOSED MOTION FOR ENLARGEMENT OF TIME TO
       ANSWER OR OTHERWISE MOVE WITH RESPECT TO THE DEBTOR’S
    COMBINED (1) OBJECTION TO THE APPLICATION FOR PAYMENT OF THE IRS
     ADMINISTRATIVE PROOF OF CLAIM [ECF NO. 235], AND (2) OBJECTION TO
                      PROOF OF CLAIM [CLAIM NO. 30]

             The United States respectfully moves, pursuant to Rule 9006(b)(1) of the Federal Rules

of Bankruptcy Procedure, for an additional 60 days to answer, or otherwise move, with respect to

debtor’s combined objection (ECF No. 245).1 Opposing counsel consents to this request. This

motion is the third request for an extension of this deadline, and the basis for this request is set

forth below.

             1. Debtor Pushmataha County – City of Antlers Hospital filed a combined (1) objection

to the application of payment of the IRS administrative claim (ECF No. 235) and (2) objection to

proof of claim (Claim No. 30) on March 2, 2020 (ECF. No. 245).

             2. The United States’ answer or other response is due on or before Monday, June 15,

2020 (ECF No. 250).

             3. The United States respectfully requests an additional 60 days (or until August 14,

2020) to respond or otherwise move with respect to the debtor’s combined objection. Good cause

for the requested extension exists: Counsel for the United States has been working with counsel



1
There is a status conference on this matter scheduled for August 12, 2020 (ECF No. 253). In this
motion, the United States is not requesting a continuance of that conference.


    Case 16-81001         Doc 256     Filed 06/11/20 Entered 06/11/20 14:50:19            Desc Main
                                       Document     Page 1 of 4
for Pushmataha County to informally resolve the objection to claim prior to having to respond.

Pushmataha County has agreed to provide certain documents and information to the United

States in an effort to resolve this case. The United States has not yet received these documents,

but has been in consistent contact with counsel for Pushmataha County and expects to receive

the documents soon. Counsel for Pushmataha County represented that the County has been

delayed in providing these documents because of the Covid-19 pandemic and other related

issues.

          4. In analyzing a motion for extension of time under Rule 6(b) of the Federal Rules of

Civil Procedure, which is the analog to Bankruptcy Rule 9006, see Kontrick v. Ryan, 540 U.S.

443, 546 n.10 (2004), the Ninth Circuit has held that “requests for extensions of time made

before the applicable deadline has passed should ‘normally . . . be granted in the absence of bad

faith on the part of the party seeking relief or prejudice to the adverse party.’” Ahanchian v.

Xenon Pictures, Inc., 624 F.3d 1253, 1259 (9th Cir. 2010) (alteration in original) (quoting 4B

Wright & Miller, Federal Practice and Procedure § 1165 (3d ed. 2004)). Similarly, a prominent

authority on bankruptcy procedure has stated that courts should liberally grant extensions of time

sought before the period to act has elapsed so long as “the moving party has not been guilty of

negligence or bad faith and the privilege of extensions has not been abused.” 10 Collier on

Bankruptcy ¶ 9006.06 (Alan N. Resnick & Henry J. Sommer eds., 16th ed. 2015).

          5. Because the United States is working with Pushmataha County to informally resolve

this matter and because the United States is waiting to receive documents from the County, the

United States requests an additional 60 days to respond, on or before August 14, 2020.

          6. In addition, the requested extension of time will not prejudice any party.




 Case 16-81001          Doc 256     Filed 06/11/20 Entered 06/11/20 14:50:19              Desc Main
                                     Document     Page 2 of 4
       7. Opposing counsel consents to our request for enlargement of time to answer or

otherwise move with respect to the debtor’s combined objection.

       For these reasons, good cause exists for granting this request for enlargement of time.

       WHEREFORE, the United States respectfully requests that this Court grant this motion

for enlargement of time to answer, or otherwise move, with respect to the debtor’s combined

objection, until August 14, 2020.



                                                    Respectfully submitted,

       Dated: June 11, 2020                         BRIAN J. KUESTER
                                                    United States Attorney

                                                    RICHARD E. ZUCKERMAN
                                                    Principal Deputy Assistant Attorney General

                                                     /s/ Samuel Peter Robins
                                                    SAMUEL PETER ROBINS
                                                    Trial Attorney, Tax Division
                                                    WI Bar No. 1094149
                                                    U.S. Department of Justice
                                                    P.O. Box 7238
                                                    Washington, D.C. 20044
                                                    202-307-0668 (v)
                                                    202-514-6770 (f)
                                                    Samuel.P.Robins@usdoj.gov




 Case 16-81001       Doc 256        Filed 06/11/20 Entered 06/11/20 14:50:19         Desc Main
                                     Document     Page 3 of 4
                                CERTIFICATE OF SERVICE

I hereby certify that on June 11, 2020, I electronically filed the foregoing document with the
Clerk of Court using the CM/ECF system, which will send notification of such filing to all
registered CM/ECF participants.


                                                     /s/ Samuel Peter Robins
                                                     SAMUEL PETER ROBINS
                                                     Trial Attorney, Tax Division




 Case 16-81001       Doc 256     Filed 06/11/20 Entered 06/11/20 14:50:19            Desc Main
                                  Document     Page 4 of 4
